 1

 2

 3

 4

 5

 6
                         UNITED STATES DISTRICT COURT
 7
                                 EASTERN DISTRICT OF CALIFORNIA
 8

 9   ELIZABETH ROONEY,                                   Case No. 1:21-cv-00190-DAD-SAB

10                  Plaintiff,                           ORDER DIRECTING CLERK OF COURT
                                                         TO CLOSE CASE AND ADJUST THE
11           v.                                          DOCKET TO REFLECT VOLUNTARY
                                                         DISMISSAL PURSUANT TO RULE 41(a)
12   COSTCO WHOLESALE CORPORATION,                       OF THE FEDERAL RULES OF CIVIL
                                                         PROCEDURE
13                  Defendant.
                                                         (ECF No. 16)
14

15          On July 1, 2021, a stipulation was filed dismissing this action with prejudice. In light of

16 the stipulation of the parties, this action has been terminated, Fed. R. Civ. P. 41(a)(1)(A)(ii);

17 Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997), and has been dismissed with

18 prejudice.

19          Accordingly, the Clerk of the Court is HEREBY ORDERED to CLOSE the file in this

20 case and adjust the docket to reflect voluntary dismissal of this action pursuant to Rule 41(a).

21
     IT IS SO ORDERED.
22

23 Dated:       July 2, 2021
                                                         UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28

                                                     1
